DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 24-26 and 28-36 are currently under examination. Claims 20-23 are withdrawn from consideration. Claims 1-19 and 27 have been cancelled. Claims 33-34 are newly added. Claims 24, 30 and 33-34 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (b), as being use of “aluminum-based” is withdrawn.

New grounds of rejections are set forth below.
Amended & New Grounds Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is recites the limitation "the multi-carboxylic acid" in line 5.  There is insufficient antecedent basis for this limitation in the claim. An appropriated correction is required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b) for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 24-26 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pat. Pub. 2010/0266478), in view of Kim et al. (US 2013/0171054 A1).
Regarding claim 24, Kim ‘478 teaches a method of making an impregnated supported metal nano catalyst (Abstract, Paragraph [0006]) comprising mixing a multi-0C to 900 0C ([0044]).
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and a mixture thereof (Paragraphs [0032]-[0037]), the first active component is molybdenum (Mo) (Paragraphs [0032]-[0037]), and the second active component is vanadium (V) (Paragraphs [0032]-[0037]). 
Kim ‘478  teaches wherein the catalyst has a structure in which the surface and pores of the aluminum-based support are coated with a monolayer or multilayer of the catalytic components and the active components (Paragraph [0038]).
Although neither Kim 054 nor Kim ‘478 specific teaches the addition of the transparent aqueous metal solution in a two-step process (a portion of the transparent aqueous metal solution) as per applicant  claim 24, it is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is applied only to establish evidence 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Kim ‘478 fails to teach drying under vacuum at 40 to 80 0C as per applicant claim 24. The temperatures for drying the catalyst is interpreted to effectively remove substantially all of the residual moisture.
Kim ‘054 teaches a method for producing an impregnated catalyst comprising heating the mixed aqueous solution containing catalyst with the supporting material at a temperature of about 100 0C under normal pressure for about 10 to about 40 minutes ([0041]).
0C as per applicant claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify these parameters (drying temperature and drying under vacuum in a reasonable time frame, etc.), given the general process conditions taught by Kim ‘478 and Kim ‘054 as the discussion above.
Since the references of Kim ‘054 and Kim ‘478 teach all of the claimed reagents, composition and method of making an impregnated catalyst, the physical properties of the resulting composition (i.e., a transparent aqueous metal solution, the surface and pores of support impregnated and coated with the catalytic components and the active components, catalyst etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 25-26, although Kim ‘478 do not teach aging at 40 to 80 0C and preliminary calcining as per applicant claims 25-26, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the process taught by the Kim ‘478 overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
The limitation as recited in claims 25-26 do not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kim ‘478 disclose the impregnated supported nano metal catalyst of claim 24.
It does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. MPEP 2113.
Regarding claim 28, the limitation ‘'wherein the transparent aqueous metal solution has a concentration of 0.01 to 0.4 g/ml” is method limitation and does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. MPEP 2113.
Furthermore, the limitation as recited in claim 28 does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kim ‘478 disclose the impregnated supported nano metal catalyst of claim 24.

Regarding claim 31, Kim ‘478 teaches wherein the multi-carboxylic acid is selected from dicarboxylic acids, tricarboxylic acids, tetracarboxylic acids, and mixtures thereof (Paragraph [0043]).
Regarding claim 32, Kim ‘478 teach wherein the first and second active components are in a weight ratio of 6.0-0.1:0.1-6 (Co and Fe are contained in equal molar ratios ([0033]-[0036]); therefore the weight ratio of Co: Fe is 58.93:44.85 or normalized 1.06:1. 
Regarding claims 33-34, as discussed above, although neither Kim 054 nor Kim ‘478 specific teaches the addition of the transparent aqueous metal solution in a two-step process as per applicant  claims 33-34 (in portion of <50% vol. or 5-40% vol.), it is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Regarding claim 35, Kim ‘478 teaches a method of making an impregnated supported metal nano catalyst (Abstract, Paragraph [0006]) comprising mixing a multi-carboxylic acid (citric acid, tartaric acid, Paragraph [0043[) with precursors of first and second catalytic components (Paragraph [0039]) and precursors of first and second active components (Paragraph [0041]) to obtain an aqueous metal solution, impregnate (Paragraph [0006]) an aluminum-containing granular support (Paragraph [0039]), 0C to 900 0C ([0044]).
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and a mixture thereof (Paragraphs [0032]-[0037]), the first active component is molybdenum (Mo) (Paragraphs [0032]-[0037]), and the second active component is vanadium (V) (Paragraphs [0032]-[0037]). 
Kim ‘478  teaches wherein the catalyst has a structure in which the surface and pores of the aluminum-based support are coated with a monolayer or multilayer of the catalytic components and the active components (Paragraph [0038]).
Although neither Kim ‘054 nor Kim ‘478 specific teaches the addition of the transparent aqueous metal solution in a two-step process (a portion of it ≤50 vol%)  as per applicant  claim 35, it is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is applied only to establish evidence that the method of splitting the aqueous metal solution is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Kim et al. add the aqueous metal solution in a piecemeal fashion. 
Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Kim ‘478 fails to teach drying under vacuum at 40 to 80 0C as per applicant claim 35. The temperatures for drying the catalyst is interpreted to effectively remove substantially all of the residual moisture.
Kim ‘054 teaches a method for producing an impregnated catalyst comprising heating the mixed aqueous solution containing catalyst with the supporting material at a temperature of about 100 0C under normal pressure for about 10 to about 40 minutes ([0041]).
Although neither Kim ‘054 nor Kim ‘478 teaches drying mixture under vacuum at 40-80 0C as per applicant claim 35, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify these parameters (drying 
Since the references of Kim ‘054 and Kim ‘478 teach all of the claimed reagents, composition and method of making an impregnated catalyst, the physical properties of the resulting composition (i.e., a transparent aqueous metal solution, the surface and pores of support impregnated and coated with the catalytic components and the active components, catalyst etc.)  would necessarily follow as set forth in MPEP 2112.01(II).
Regarding claim 36, as discussed above, Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and a mixture thereof (Paragraphs [0027]-[0037]), the first active component is molybdenum (Mo) (Paragraphs [0032]-[0037]), and the second active component is vanadium (V) (Paragraphs [0032]-[0037]). 
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 12/06/2021 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued Kim 1 clearly does not perform separate drying and calcination steps, and clearly does not disclose calcining a dried mixture. Kim 1 clearly teaches a 
There is no teaching cited for the proposition that it would have been obvious to 
separately dry a first mixture under a vacuum and within a temperature range of 40 - 80°C, and then calcine the dried mixture, as required by the instant claim 24. Instead, the grounds for rejection rely solely upon an unsupported and conclusory assertion that it would have been obvious.
Kim 1 teaches intentionally avoiding a separate drying step in order to achieve the objective of synthesizing a large quantity of catalyst in a short amount of time. The grounds for rejection fail to explain why it would have been obvious to one of ordinary skill in the art ignore these teachings of Kim 1 and modify the reference and a way that contradicts these explicit teachings and objectives. Moreover, Kim l teaches that any drying is performed "in air" and at a temperature of 300 and 900°C, and not under a vacuum at a temperature of 40 to 80°C, as required by the instant claim 24. Kim 1 in no way discloses or suggest at least steps 2) or 5) of the method of the instant claim 24. Thus, the rejection is improper for at least these additional reasons. Kim 2 is very similar in this respect. Kim 2 discloses a very similar process: ".. . mixing the aqueous solution of the metal catalysts and the aqueous solution of the supporting body material; and then heating the mixture for about 10 to about 40 minutes at a temperature of about 100 to about 8000 C. under normal pressure." Thus, like Kim 1, Kim 2 teaches a single heating step to synthesize the supported catalyst. 
Not only does Kim 1 and Kim 2 failed to disclose or suggest heating step 2) of claim 24, the references also clearly fail to disclose or suggest a pre-calcination step 3) 
The grounds for rejection failed to even allege that these aspects of the claimed invention would have been obvious. Both Kim 1 and Kim 2 are entirely devoid of any disclosure or suggestion whatsoever that would lead one of ordinary skill in the art to practice a method including at least the above-mentioned aspects of claim 24 (Remarks, pages 7-13).
The Office respectfully disagrees. As set forth above, Kim ‘478 teaches a method of making an impregnated supported metal nano catalyst (Abstract, Paragraph [0006]) comprising mixing a multi-carboxylic acid (citric acid, tartaric acid, Paragraph [0043[) with precursors of first and second catalytic components (Paragraph [0039]) and precursors of first and second active components (Paragraph [0041]) to obtain an aqueous metal solution, impregnate (Paragraph [0006]) an aluminum-containing granular support (Paragraph [0039]), perform solution dryness and then calcining the dried mixture between 3000C to 900 0C ([0044]). It is known the dryness temperature is lower than the temperature for calcining, therefore, Kim ‘478 teaches drying prior calcining as the instant claims.
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and 
Kim ‘478  teaches wherein the catalyst has a structure in which the surface and pores of the aluminum-based support are coated with a monolayer or multilayer of the catalytic components and the active components (Paragraph [0038]).
Although neither Kim 054 nor Kim ‘478 specific teaches the addition of the transparent aqueous metal solution in a two-step process (a portion of the transparent aqueous metal solution), it is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is applied only to establish evidence that the method of splitting the aqueous metal solution is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Kim et al. add the aqueous metal solution in a piecemeal fashion. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Kim ‘478 fails to teach drying under vacuum at 40 to 80 0C. The temperatures for drying the catalyst is interpreted to effectively remove substantially all of the residual moisture.
Kim ‘054 teaches a method for producing an impregnated catalyst comprising heating the mixed aqueous solution containing catalyst with the supporting material at a temperature of about 100 0C under normal pressure for about 10 to about 40 minutes ([0041]).
Although neither Kim ‘054 nor Kim ‘478 teaches drying mixture under vacuum at 40-80 0C as per applicant claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify these parameters (drying temperature and drying under vacuum in a reasonable time frame, etc.), given the general process conditions taught by Kim ‘478 and Kim ‘054 as the discussion above.
The limitation of “under vacuum” recited in the instant claim 24 does not mean the mixture containing “free of air” as suggested by counsel.
Since the references of Kim ‘054 and Kim ‘478 teach all of the claimed reagents, composition and method of making an impregnated catalyst, the physical properties of the resulting composition (i.e., a transparent aqueous metal solution, the surface and pores of support impregnated and coated with the catalytic components and the active components, catalyst etc.) would necessarily follow as set forth in MPEP 2112.01(II).

The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).